                Exhibit “I”




Case 3:20-cv-00585 Document 1-9 Filed 07/08/20 Page 1 of 9 PageID #: 39
PTO Form 1478 (Rev 9/2006)
OMB No. 0651-0009 (Exp 12/31/2011)


                                     Trademark/Service Mark Application, Principal Register
                                                              Serial Number: 85089816
                                                              Filing Date: 07/21/2010


                                                   The table below presents the data as entered.

                                     Input Field                                                 Entered
             SERIAL NUMBER                                    85089816
             MARK INFORMATION
             *MARK                                            LADY A
             STANDARD CHARACTERS                              YES
             USPTO-GENERATED IMAGE                            YES
             LITERAL ELEMENT                                  LADY A
                                                              The mark consists of standard characters, without claim to any particular font,
             MARK STATEMENT
                                                              style, size, or color.
             REGISTER                                         Principal
             APPLICANT INFORMATION
             *OWNER OF MARK                                   Lady A'd Productions, Inc.
             INTERNAL ADDRESS                                 Suite 103
             *STREET                                          2300 Charlotte Avenue
             *CITY                                            Nashville
             *STATE
             (Required for U.S. applicants)
                                                              Tennessee

             *COUNTRY                                         United States
             *ZIP/POSTAL CODE
                                                              37203
             (Required for U.S. applicants only)

             PHONE                                            (615) 259-1450
             FAX                                              (615) 259-1470
             EMAIL ADDRESS                                    XXXX
             LEGAL ENTITY INFORMATION
             TYPE                                             corporation
             STATE/COUNTRY OF INCORPORATION                   Tennessee
             GOODS AND/OR SERVICES AND BASIS INFORMATION
             INTERNATIONAL CLASS                              025
             *IDENTIFICATION                                  Clothing, namely, T-shirts
             FILING BASIS                                     SECTION 1(a)
                  FIRST USE ANYWHERE DATE                     At least as early as 02/00/2010
                  FIRST USE IN COMMERCE DATE                  At least as early as 02/00/2010
                  SPECIMEN FILE NAME(S)


                             Case 3:20-cv-00585 Document 1-9 Filed 07/08/20 Page 2 of 9 PageID #: 40
                                      spec-2091496098-164734228_._LADY_A_-_specimen_of_use_-
  ORIGINAL PDF FILE
                                      _class_25.pdf
  CONVERTED PDF FILE(S)
                                      \\TICRS\EXPORT11\IMAGEOUT11\850\898\85089816\xml1\APP0003.JPG
  (2 pages)

                                      \\TICRS\EXPORT11\IMAGEOUT11\850\898\85089816\xml1\APP0004.JPG

                                      screen shot of point of purchase display, incorporating digital photographed
  SPECIMEN DESCRIPTION
                                      product
ATTORNEY INFORMATION
NAME                                  Edward Playfair
ATTORNEY DOCKET NUMBER                014977-000004
FIRM NAME                             Adams and Reese LLP
INTERNAL ADDRESS                      Suite 2800
STREET                                424 Church Street
CITY                                  Nashville
STATE                                 Tennessee
COUNTRY                               United States
ZIP/POSTAL CODE                       37219
PHONE                                 (615) 259-1450
FAX                                   (615) 259-1470
EMAIL ADDRESS                         trademarks@arlaw.com
AUTHORIZED TO COMMUNICATE VIA EMAIL   Yes
OTHER APPOINTED ATTORNEY              Reber M. Boult, Haverly Rauen MacArthur
CORRESPONDENCE INFORMATION
NAME                                  Edward Playfair
FIRM NAME                             Adams and Reese LLP
INTERNAL ADDRESS                      Suite 2800
STREET                                424 Church Street
CITY                                  Nashville
STATE                                 Tennessee
COUNTRY                               United States
ZIP/POSTAL CODE                       37219
PHONE                                 (615) 259-1450
FAX                                   (615) 259-1470
EMAIL ADDRESS                         trademarks@arlaw.com
AUTHORIZED TO COMMUNICATE VIA EMAIL   Yes
FEE INFORMATION
NUMBER OF CLASSES                     1
FEE PER CLASS                         325
*TOTAL FEE DUE                        325

         Case 3:20-cv-00585 Document 1-9 Filed 07/08/20 Page 3 of 9 PageID #: 41
*TOTAL FEE PAID                  325
SIGNATURE INFORMATION
SIGNATURE                        /Edward Playfair/
SIGNATORY'S NAME                 Edward Playfair
SIGNATORY'S POSITION             Attorney of record, Tennessee bar member.
DATE SIGNED                      07/21/2010




       Case 3:20-cv-00585 Document 1-9 Filed 07/08/20 Page 4 of 9 PageID #: 42
PTO Form 1478 (Rev 9/2006)
OMB No. 0651-0009 (Exp 12/31/2011)




                                         Trademark/Service Mark Application, Principal Register

                                                             Serial Number: 85089816
                                                             Filing Date: 07/21/2010
To the Commissioner for Trademarks:

MARK: LADY A (Standard Characters, see mark)
The literal element of the mark consists of LADY A.
The mark consists of standard characters, without claim to any particular font, style, size, or color.

The applicant, Lady A'd Productions, Inc., a corporation of Tennessee, having an address of
    Suite 103,
    2300 Charlotte Avenue
    Nashville, Tennessee 37203
    United States
requests registration of the trademark/service mark identified above in the United States Patent and Trademark Office on the Principal Register
established by the Act of July 5, 1946 (15 U.S.C. Section 1051 et seq.), as amended, for the following:

      International Class 025: Clothing, namely, T-shirts

In International Class 025, the mark was first used at least as early as 02/00/2010, and first used in commerce at least as early as 02/00/2010, and
is now in use in such commerce. The applicant is submitting one specimen(s) showing the mark as used in commerce on or in connection with
any item in the class of listed goods and/or services, consisting of a(n) screen shot of point of purchase display, incorporating digital
photographed product.

Original PDF file:
spec-2091496098-164734228_._LADY_A_-_specimen_of_use_-_class_25.pdf
Converted PDF file(s) (2 pages)
Specimen File1
Specimen File2


The applicant's current Attorney Information:
Edward Playfair and Reber M. Boult, Haverly Rauen MacArthur of Adams and Reese LLP

   Suite 2800
   424 Church Street
   Nashville, Tennessee 37219
   United States
The attorney docket/reference number is 014977-000004.
The applicant's current Correspondence Information:
   Edward Playfair
   Adams and Reese LLP
   Suite 2800
   424 Church Street
   Nashville, Tennessee 37219
   (615) 259-1450(phone)
   (615) 259-1470(fax)
   trademarks@arlaw.com (authorized)

A fee payment in the amount of $325 has been submitted with the application, representing payment for 1 class(es).

                                                                     Declaration

The undersigned, being hereby warned that willful false statements and the like so made are punishable by fine or imprisonment, or both, under

                             Case 3:20-cv-00585 Document 1-9 Filed 07/08/20 Page 5 of 9 PageID #: 43
18 U.S.C. Section 1001, and that such willful false statements, and the like, may jeopardize the validity of the application or any resulting
registration, declares that he/she is properly authorized to execute this application on behalf of the applicant; he/she believes the applicant to be
the owner of the trademark/service mark sought to be registered, or, if the application is being filed under 15 U.S.C. Section 1051(b), he/she
believes applicant to be entitled to use such mark in commerce; to the best of his/her knowledge and belief no other person, firm, corporation, or
association has the right to use the mark in commerce, either in the identical form thereof or in such near resemblance thereto as to be likely,
when used on or in connection with the goods/services of such other person, to cause confusion, or to cause mistake, or to deceive; and that all
statements made of his/her own knowledge are true; and that all statements made on information and belief are believed to be true.


Signature: /Edward Playfair/ Date Signed: 07/21/2010
Signatory's Name: Edward Playfair
Signatory's Position: Attorney of record, Tennessee bar member.



RAM Sale Number: 3321
RAM Accounting Date: 07/22/2010

Serial Number: 85089816
Internet Transmission Date: Wed Jul 21 16:56:54 EDT 2010
TEAS Stamp: USPTO/BAS-XXX.XXX.XX.XX-2010072116565439
5436-85089816-470fcb4547caa346bdf0b6c836
9fa2853d-DA-3321-20100721164734228679




                 Case 3:20-cv-00585 Document 1-9 Filed 07/08/20 Page 6 of 9 PageID #: 44
Case 3:20-cv-00585 Document 1-9 Filed 07/08/20 Page 7 of 9 PageID #: 45
Case 3:20-cv-00585 Document 1-9 Filed 07/08/20 Page 8 of 9 PageID #: 46
Case 3:20-cv-00585 Document 1-9 Filed 07/08/20 Page 9 of 9 PageID #: 47
